Citation Nr: 0518421	
Decision Date: 07/07/05    Archive Date: 07/14/05	

DOCKET NO.  04-04 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
secondary to the service-connected anxiety neurosis with 
alcohol addiction.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a heart disorder as a result of 
treatment received at a Department of Veterans Affairs 
Medical Center (VAMC) in February 1996.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a heart disorder as a result of a 
failure to properly diagnose a VA cardiac catheterization 
performed in March 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Offices (RO) in Phoenix, 
Arizona and St. Petersburg, Florida, that denied the benefits 
sought on appeal.  The veteran, who had active service from 
January 1965 to January 1969, appealed those decisions to the 
BVA, and the case was referred to the Board for appellate 
review.  

The issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 based on treatment at a VAMC in 
February 1996 was not addressed by the September 2003 
Statement of the Case or the October 2004 Supplemental 
Statement of the Case.  However, the Board finds that this 
issue is properly before the Board.  In this regard, the 
rating decision dated in April 1996 denied compensation under 
the provisions of 38 U.S.C.A. § 1151 based on the veteran's 
hospitalization at a VAMC in February 1996.  The veteran 
expressed disagreement with that decision and filed a 
Substantive Appeal after the issuance of a Statement of the 
Case.  The veteran also presented testimony at a hearing at 
the RO in October 1996 and a Supplemental Statement of the 
Case was issued in October 1996.  However, the RO does not 
appear to have taken any further action with respect to this 
issue, but it has been prepared for appellate review and will 
be addressed by the Board in this decision.  

The issues of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 based on treatment at a VAMC 
in February 1996 and compensation under the provisions of 
38 U.S.C.A. § 1151 as a result of a failure to properly 
diagnose a VA cardiac catheterization performed in March 2001 
will be addressed in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Coronary artery disease, status post myocardial 
infarction is causally or etiologically related to the 
veteran's service-connected anxiety neurosis with alcohol 
addiction.


CONCLUSION OF LAW

Coronary artery disease, status post myocardial infarction, 
is proximately due to or the result of the service-connected 
anxiety neurosis with alcohol addiction.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is require to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

In this regard, the Board observes that this decision 
represents a complete grant of the benefit sought in 
connection with the veteran's claim for service connection, 
and as such, a discussion of the notice and assistance 
requirements of the VCAA is unnecessary.  The veteran 
obviously could not be prejudiced by any possible deficiency 
in the notice and assistance requirements of the VCAA if the 
complete benefit sought on appeal is granted, as is the 
situation in this case.  Therefore, the Board will dispense 
with any further discussion of the VCAA.

The veteran essentially contends that his service-connected 
anxiety neurosis either caused or aggravated his heart 
disease.  Under applicable law, service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may also be granted for certain chronic 
diseases, such as cardiovascular disease, when such disease 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Further, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d).  Lastly, a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

A review of the evidence of record discloses that the veteran 
service medical records contain no evidence of complaints, 
treatment, or diagnoses of cardiovascular disease during 
service, and medical records dated following separation from 
service do not show that cardiovascular disease was 
manifested within one year of separation from service.  The 
veteran does not contend that his cardiovascular disease was 
manifested in service or within one year of separation from 
service, but rather contends that is related to his 
service-connected anxiety neurosis.  

With respect to the veteran's contention that his heart 
disease was either caused or aggravated by his 
service-connected anxiety neurosis, the veteran submitted 
excerpts from two articles that provide some general support 
for his contentions.  There also appear to be three medical 
opinions associated with the claims file regarding the 
relationship of the veteran's heart disease to his 
service-connected disability.  An opinion from a VA 
psychiatrist is contained in a VA outpatient treatment record 
dated in February 2003, and states that the veteran's severe 
anxiety has more than likely exacerbated and worsened his 
cardiac status to the point where he required a coronary 
artery bypass graft.  Following a VA psychiatric examination 
performed in May 2004, it was the examiner's opinion that it 
appeared more likely than not that the veteran's 
service-connected anxiety neurosis had worsened his cardiac 
condition.  On the other hand, the examiner who performed a 
VA cardiovascular examination in May 2004 stated that it was 
his conclusion that the veteran's many years of cigarette 
smoking abuse was the main contributor that caused the 
development of coronary artery disease.  It was the 
examiner's opinion that it was unlikely that the veteran's 
service-connected anxiety caused his coronary artery disease 
and less likely than not that his service-connected anxiety 
worsened his coronary artery disease.

In an effort to reconcile the medical evidence, the Board 
sought and obtained an opinion from an Independent Medical 
Expert.  In an opinion dated in May 2005, Allen K. Berger, 
M.D. stated, after reviewing all of the material contained in 
the veteran's claims file that, 

In conclusion, I believe that this 
veteran's service-connected anxiety 
neurosis may have contributed to the 
development of coronary atherosclerosis, 
but it was not the predominant factor.  
Rather, the combination of chronic 
tobacco use, hypertension, and 
hypercholesterolemia resulted in the 
development of atherosclerosis:  Coronary 
artery disease, peripheral-arterial 
disease, and possibly cerebral vascular 
disease.  On the other hand, the 
veteran's service-connected anxiety 
neurosis may have been a triggering event 
for one or more of the acute coronary 
events he experienced between 1995 and 
2004 that ultimately resulted in the 
development of ischemic cardiomyopathy.

The Board sought further clarification from Dr. Berger 
concerning his conclusion and in a June 2005 opinion it was 
stated that, 

In conclusion, I believe that this 
veteran's service-connected anxiety 
neurosis contributed to the development 
of coronary atherosclerosis, but it was 
not likely to have been the predominant 
factor.  Rather, the combination of 
chronic tobacco use, hypertension and 
hypercholesterolemia resulted in the 
development of atherosclerosis:  Coronary 
artery disease, peripheral-arterial 
disease, and possibly cerebral vascular 
disease.  It is more likely than not that 
the veteran's service-connected anxiety 
neurosis was a triggering event for one 
or more of the acute coronary events he 
experienced between 1995 and 2004, that 
ultimately resulted in the development of 
ischemic cardiomyopathy.  

Based on this record, the Board is of the opinion that there 
is a basis for granting service connection on a secondary 
basis for the veteran's coronary artery disease.  In this 
regard, the opinion from Dr. Berger, the Independent Medical 
Expert, clearly indicated that the veteran's 
service-connected anxiety neurosis was not likely the 
predominant factor in the development of the coronary 
atherosclerosis, but Dr. Berger clearly indicated that the 
service-connected anxiety neurosis contributed to the 
development of the coronary atherosclerosis.  Thus, 
Dr. Berger has indicated that there was an etiological 
relationship between the veteran's service-connected anxiety 
neurosis and his coronary atherosclerosis.  In addition, 
Dr. Berger clearly indicated that it was more likely than not 
that the veteran's service-connected anxiety neurosis was the 
triggering event for one or more of the acute coronary events 
the veteran experienced between 1995 and 2004 that ultimately 
resulted in the development of ischemic cardiomyopathy.

While the Board acknowledges that there were conflicting 
medical opinions of record, the Board believes that the 
evidence for consideration creates a reasonable doubt as to 
whether the veteran's heart disease was proximately due to or 
the result of the veteran's service-connected anxiety 
neurosis.  Resolving any reasonable doubt as to this matter 
in the veteran's favor, the Board finds that service 
connection for the veteran's heart disease is warranted.  


ORDER

Service connection for coronary artery disease, status post 
myocardial infarction, is granted.  


REMAND

A preliminary review of the record with respect to the 
veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 discloses a need for further development 
prior to final appellate review.  In this regard, the Board 
observes that the veteran's claim for compensation under 
38 U.S.C.A. § 1151 actually involves two separate and 
distinct claims.  In January 1996, the veteran filed a claim 
for compensation under 38 U.S.C.A. § 1151 based on treatment 
he received at a VA medical facility in February 1996.  That 
claim was denied by the RO in an April 1996 rating decision 
and the veteran filed a Substantive Appeal after the issuance 
of a Statement of the Case.  The veteran presented testimony 
at a hearing at the RO in October 1996 and the RO issued a 
Supplemental Statement of the Case that same month. However, 
no further action appears to have been taken with respect to 
that issue, and the Board concludes that that issue is 
properly in appellate status.  The veteran also filed a claim 
for compensation under 38 U.S.C.A. § 1151 in July 2002, in 
which he contends that the VA failed to properly diagnose his 
heart condition after a cardiac catheterization performed in 
March 2001.  

With respect to the July 2002 claim, the Board is of the 
opinion that additional evidentiary development is necessary.  
In this regard, at a November 2002 VA examination performed 
in connection with his claim the examiner indicated, in 
effect, that without actually reviewing the coronary 
catheterization film, he was unable to confirm the accuracy 
of the report.  Similarly, Dr. Berger, the Independent 
Medical Expert, stated that he felt the VA failed to properly 
document the results of the cardiac catheterization of 
March 27, 2001, but presumed the cardiac catheterization 
report underestimated the severity of the coronary 
atherosclerosis.  Dr. Berger explained that without a direct 
review of the angiograms, it was unclear whether the plaque 
that ruptured on March 15, 2002, was the same plaque 
visualized on the 1995 angiogram, or if it was a new plaque 
in an adjacent segment of the vessel.  Therefore, in order to 
address this matter more thoroughly, the Board believes that 
the RO should attempt to obtain the film of the coronary 
catheterization performed in March 2001 for review by an 
appropriate physician.

The Board has also identified problems with the notice 
regarding the Veterans Claims Assistance Act of 2000 (VCAA) 
provided to the veteran in this case.  In this regard, the 
September 2002 letter to the veteran provided to him in 
connection with his claim for compensation under 38 U.S.C.A. 
§ 1151 clearly indicates that the notice was provided in 
connection with the veteran's July 2002 claim.  As such, the 
veteran has never been provided notice of the VCAA in 
connection with his January 1996 claim for compensation under 
38 U.S.C.A. § 1151.  Such notice must be provided prior to 
final appellate review. 

With respect to the notice provided in the September 2002 
letter in connection with the veteran's July 2002 claim for 
compensation under 38 U.S.C.A. § 1151, it appears that the RO 
provided incorrect information about establishing entitlement 
to the benefit sought.  In informing the veteran about what 
he needed to know about establishing entitlement, the RO 
makes no mention of the need to demonstrate a degree of fault 
in furnishing treatment, or in the veteran's case, the 
failure to properly diagnose a test, and that such omission 
was the proximate cause of additional disability.  In this 
regard, for claims filed after January 1, 1997, a claimant is 
required to show fault or negligence in medical treatment, 
and for claims filed prior to that date, as is the situation 
in the veteran's January 1996 claim for compensation under 
38 U.S.C.A. § 1151, a claimant is not required to show fault 
or negligence in medical treatment.  See Brown v. Gardner, 
115 S. Ct. 552 (1994) (language in statute was plain and did 
not require showing of fault).  

Since the veteran filed his more recent claim after that 
date, the VCAA letter should have informed him that he must 
show some degree of fault, and more specifically, that the 
proximate cause of his disability was due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
medical care or was an event not reasonably foreseeable.  
38 U.S.C.A. § 1151(a)(1).  The Board would also observe that 
an opinion from the VA General Counsel also indicates that 
this includes disability due to a preexisting condition 
occurring as a result of VA treatment or examination if a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession reasonably should have 
diagnosed the condition and rendered treatment which probably 
would have avoided the resulting additional disability.  See 
VAOPGCPREC 5-2001 (Feb. 5, 2001).  Under these circumstances, 
the Board finds that further notice of the VCAA in connection 
with the veteran's claims for compensation under 38 U.S.C.A. 
§ 1151 in January 1996 and July 2002 is necessary prior to 
final appellate review.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO should provide notice of the 
VCAA consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with the 
veteran's claims for compensation under 
38 U.S.C.A. § 1151 filed in January 1996 
and July 2002.  In doing so, the RO 
should take note of and inform the 
veteran of the legal criteria for 
establishing entitlement to compensation 
under 38 U.S.C.A. § 1151 in effect prior 
to, and after, October 1, 1997.

2.  The RO should request that a 
cardiologist review the film of the 
veteran's March 27, 2001, cardiac 
catheterization report, as well as the 
other pertinent evidence contained in the 
veteran's claims file.  The cardiologist 
should be requested to offer an opinion 
as to whether the VA failed to properly 
diagnose or interpret the cardiac 
catheterization performed in March 27, 
2001, and if so, was there additional 
chronic cardiovascular disability that 
probably would have been avoided if a 
proper diagnosis and treatment had been 
rendered by a physician exercising the 
degree of skill and care ordinarily 
required of the medical profession had 
the cardiac catheterization been properly 
diagnosed or interpreted and treatment 
rendered.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  In 
answering, please express your answer to 
this question in terms of whether such a 
relationship is "not likely," "at least 
as likely as not" or "likely".  Since it 
is important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the veteran's claims file or 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


